Citation Nr: 1811296	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1977 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated April 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which adjudicated the claim as brokered work from the RO in Seattle, Washington.

In a January 2017 rating decision, the RO granted the Veteran's service connection claim for a right knee disability.  The RO's grant of service connection is considered a full grant of the benefits on appeal for the Veteran's right knee claim.  As such, this issue is no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning downstream issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

A Board hearing was held by video-conference in October 2017 before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

To date, the Veteran has not been afforded a VA examination in response to this claim.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong of McLendon, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran asserts that he has had a continuing skin disorder since developing a fungus during service while stationed in the Philippines, characterized at that time as "Jungle Rot."

Here, as to evidence of a current disability, a review of VA treatment records demonstrates that the Veteran has received occasional treatment for a skin disorder for several years: May 2011, fungal infection treated with antibiotics; January 2012, tinea left axillary region;  January 2013, dry skin and occasional rash treated with Clotrimazole; July 2013,  small area of erythema at dorsal first MPJ crease; September 2014, "Jungle Rot" under arms and in crotch, treated with Tinactin; February 2016, area in the axillary region with tinea appearance; May 2016,  axillary region with tinea appearance, treated with Clotrimazole.  

During the October 2017 Board hearing, the Veteran testified that during service he developed a rash known as "jungle rot ... from my armpits clear down to my knees" and that "I've been battling it ever since."  Hearing Transcript at pg. 4.  The Veteran, as a layperson, is competent to report symptoms of a disease or disorder as he would have had first-hand knowledge of such.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The STRs of record include the Veteran's entrance examination dated December 1976, which is negative for skin problems.  Notably, however, an STR dated December 15, 1977, which is stamped "USAF Hospital Clark AB Philippines" indicates that the Veteran had a rash in his groin that was diagnosed as tinea cruris.  An STR dated May 12, 1980 notes "erythema to trunk and face" with a diagnosis of sunburn, and an STR dated May 13, 1980 reflects a diagnosis of "one degree sunburn chest" with cause of injury noted as "details unknown."  Indeed, during the October 2017 Board hearing, when asked if his skin disorder looks like a rash, the Veteran replied, in part, "It almost looks like really bad sunburn."  Hearing Transcript at pg. 11.

Accordingly, the Board finds that the criteria for obtaining a medical examination and opinion pursuant to the holding in McLendon have been met.  There is competent evidence of a current skin disorder, evidence that he developed a skin disorder during service, an indication that the recurrent symptoms may be associated with the Veteran's service, and insufficient competent medical evidence of record to enable VA to make a decision as to service connection.  Hence, the Veteran should be afforded a VA examination to determine if the current skin disorder originated during a period of active duty or is otherwise related to it.

Finally, the Veteran states in a December 2014 Statement in Support of Claim that he was treated for "Jungle Rot" over a six week period during service.  However, the claims file does not include STRs that reflect such treatment.  Additionally, the STRs do not include the Veteran's separation examination, if there was one.  The record reflects that in February 2011 the RO requested the Veteran's STRs from the National Personnel Records Center (NPRC), and the NRPC subsequently mailed STRs to the RO.  On December 14, 2012, the RO requested that the NPRC furnish the Veteran's entrance and separation physical examinations.  NPRC replied on December 26, 2012 that that the Veteran's entrance examination report was to be mailed to the RO, but that the Veteran's separation examination was not available.  The record does not reflect that the Veteran was so notified.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment records concerning his skin disorder.  Associate with the claims file all records pertaining to the treatment of the disorder, not already of record, after securing the necessary authorizations.  If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

2.  Review VA requests for the Veteran's STRs and responses thereto.  Also take note of the SF-180 associated with the claims file in December 2017.  

Take necessary, appropriate action to obtain any STRs not already associated with the claims file, including the separation examination.  If VA concludes that it is reasonably certain that all STRs do not exist or further efforts to obtain them would be futile, provide the claimant with notice of that fact pursuant to 38 C.F.R. § 3.159(e), and associate with the claims file a record of the notice provided to the Veteran.

3.  After associating with the claims file any outstanding VA medical records, schedule the Veteran for a VA examination to determine the etiology of claimed skin disorder.  The Veteran's claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  

The examiner is asked to respond to the following:

(a) Indicate all skin disorders currently shown, to include claimed "jungle rot."

(b) For each skin disorder diagnosed, is it at least as likely as not (50 percent or higher degree of probability) that it is etiologically related to the Veteran's active service?  In rendering this opinion, the VA examiner should also consider the Veteran's statements that the skin disorder manifested during service, and continues to manifest.

A complete rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

4.  When the development requested has been completed, and the AOJ has ensured compliance with the requested actions, the issue of service connection for a skin disorder should again be reviewed and readjudicated by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

	


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

